UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7216


ANGELO B. HAM, a/k/a Angelo Bernard Ham,

                Plaintiff – Appellant,

          v.

JON OZMINT; ANTHONY J. PADULA; JOHN J. BROOKS; BRUCE
OBERMAN; RONNIE CRIBB; DARRYL CAIN, Sergeant of SMU at
L.C.I.; CHRISTOPHER GODFREY, Officer of SMU at L.C.I.,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, Chief District
Judge. (6:10-cv-01095-DCN-KFM)


Submitted:   December 16, 2010            Decided:   December 28, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angelo B. Ham, Appellant Pro Se.    Steven Barry Johnson, LEE
ERTER WILSON HOLLER & SMITH, LLC, Sumter, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Angelo        B.      Ham      appeals     the     district         court’s

interlocutory        order      accepting      the    recommendation         of    the

magistrate      judge    and    denying    Ham’s     motion   for    a   preliminary

injunction. *      We have reviewed the record and find no reversible

error.       See    Winter      v.     Natural     Res.   Def.      Council,      Inc.,

129 S. Ct.    365,      374    (2008).     Accordingly,       we    affirm   for   the

reasons stated by the district court.                 Ham v. Ozmint, No. 6:10-

cv-01095-DCN-KFM (D.S.C. Aug. 23, 2010).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             AFFIRMED




     *
        We   have   jurisdiction  over   this   appeal  from   an
interlocutory order pursuant to 28 U.S.C. § 1292(a)(1) (2006).



                                           2